IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2509 Disciplinary Docket No. 3
                                           :
MICHAEL ELIAS STOSIC                       :   Board File No. C1-17-336
                                           :
                                           :   (United States District Court for the
                                           :   Eastern District of Pennsylvania, No. 2:16-
                                           :   mc-0190)
                                           :
                                           :   Attorney Registration No. 90763
                                           :
                                           :   (Philadelphia)

                                        ORDER

PER CURIAM
       AND NOW, this 15th day of November, 2018, upon consideration of the

responses to a Notice and Order directing Michael Elias Stosic to provide reasons

against the imposition of disbarment reciprocal to that imposed by the United States

District Court for the Eastern District of Pennsylvania, Michael Elias Stosic is disbarred

from the practice of law in this Commonwealth, and he shall comply with all the

provisions of Pa.R.D.E. 217.

       Respondent’s request for a stay and the Office of Disciplinary Counsel’s Motion

for Leave to File a Supplemental Response are denied.